Filed 7/20/20
          CERTIFIED FOR PARTIAL PUBLICATION *

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


THE PEOPLE,                              2d Crim. No. B296380
                                      (Super. Ct. No. 17CR03628)
     Plaintiff and Respondent,          (Santa Barbara County)

v.

FREDERICK LOUIS MUNCH,

     Defendant and Appellant.


       Frederick Louis Munch appeals a judgment following his
conviction of three counts of forcible lewd acts upon a child (Pen.
Code, § 288, subd. (b)(1)); forcible sexual penetration (§ 289, subd.
(a)(1)(B)); aggravated sexual assault on a child (§ 269, subd.
(a)(5)); and four counts of lewd acts on a child (§ 288, subd. (a)).
The trial court sentenced him to an aggregate determinate term
of 26 years, plus a consecutive indeterminate term of 15 years to
life in prison.


        * Pursuant to California Rules of Court, rules 8.1105(b) and
8.1110, this opinion is certified for partial publication. The
portions of this opinion to be deleted from publication are
identified as those portions between double brackets, e.g., [[/]].
       Twenty-nine years ago, in People v. McAlpin (1991) 53
Cal. 3d 1289, 1300, our Supreme Court held that expert testimony
on “the common reactions of child molestation victims,” known as
CSAAS, child sexual abuse accommodation syndrome, “is
admissible to rehabilitate such witness’s credibility when the
defendant suggests that the child’s conduct after the incident –
e.g., a delay in reporting – is inconsistent with his or her
testimony claiming molestation.”
       Munch argues McAlpin is out of date. He contends that
changes in the public perceptions of child abuse and decisions in
other jurisdictions require us to reevaluate the prejudicial effect
of CSAAS evidence.
       In the published portion of this opinion, we discuss why
CSAAS evidence is a valid and necessary component of the
prosecution case in matters involving child abuse. We conclude
the reasoning of McAlpin is as valid today as it was in 1991 and
affirm.
                                FACTS
       The tawdry details of the facts of this case are not
necessary for the published portion of our opinion. Suffice it to
say that from the ages of six to 11 years, Jane Doe was subjected
to various acts of sexual abuse by defendant Munch.
       [[Jane Doe, 13 years old, testified Munch “used to babysit
[her] when [she] was younger.” Munch took care of her when her
mother was working.
       When Jane Doe was six years old, Munch “would touch” her
“privates” – her “breasts” and “vagina.” This occurred when she
had her clothes on. She did not tell her mother. Munch told Jane
Doe he would hurt her family “if [she] told anyone.” On one
occasion when she was six years old, Munch came into her room.



                                2
She testified, “[H]e laid me on the bed, and then he got on top of
me.” He held her hands above her head and tried to “put his
penis into [her] vagina.” He was unsuccessful because she was
“squirming” away from him.
      When she was seven, he repeated this conduct and
unsuccessfully tried to put his penis in her vagina a couple of
times while she was on the bed. He continued this conduct when
she was eight, nine, and 10 years old. She did not tell her
mother.
      When she was nine or 10, on a couple of occasions, she and
Munch would go to a “riverbed.” Munch would “put his head
down to [her] lower waist” and kiss her legs. He put his mouth
on her vagina when her clothes were on. He touched her breasts
and put his mouth on them. He put his mouth on her breasts
when her clothes were on and when they were off.
      When Jane Doe was 10 years old, Munch pushed her on the
bed and held her hands. He was naked. He took off her clothes
and rubbed her “private part” with his fingers. He touched the
top part of her vagina. She saw his penis during the times he
touched her vagina with his fingers.
      When Jane Doe was 11 years old, Munch held her hands
above her head and tried to have “sex with [her].” He took her
clothes off. He was naked. His penis touched her vagina and he
touched her breasts with his hands. He touched her vagina with
his hands. He used his fingers to try to open it and “try to rub it.”
She fought him off by kicking him.
      Shortly thereafter, on the same day, Jane Doe’s mother
walked in and saw Munch on the bed. When Munch saw Jane
Doe’s mother, he got up and went to the bathroom. Her mother
saw Jane Doe trying to get dressed and “crying.”



                                 3
       On cross-examination, Jane Doe testified that she wrote a
letter to Munch when he was ill. In that letter she said, among
other things, “Love, love, love, love, love, love. Do you know what
that is? Because I love you too much. . . . I hope you feel better
soon.” She wrote that when she was 10 years old. She testified
she wrote this letter because she was “expressing gratitude and
friendship and love.” She also wrote a note with a picture of
Munch for school. In that note she referred to Munch as “my
grandfather.” She wrote, “I call him Fred. I love him because he
takes me on . . . bike rides.” She was asked, “During your time
with Mr. Munch, you grew to love him like a grandfather, didn’t
you?” Jane Doe testified, “Yes, I did.”]]
                         Police Investigation
       In a search of Munch’s residence, police found 150
photographs of Jane Doe. Deputy Sheriff Jonathan Fleming
testified that in one “selfie” photograph, Munch is “topless”
standing near Jane Doe who “appears to be topless and in her
underwear and looks to be pulling up her shorts.” She was
holding her shorts “around the knee area.” In another
photograph, Jane Doe is wearing “black tights or leggings” and a
shirt with “see-through sleeves,” and “part of her midriff is
exposed.” In another, she is in “a ballet pose” with a label
attached to the picture with the phrase “[l]ong and lean.”
Another photo shows Jane Doe in a “denim top with no sleeves”
and a skirt with her midriff exposed. A label on the back of the
photo contains the phrase “[l]ooking grown up at eight years.”
       On one of Munch’s cell phones, there were 111 photos of
Jane Doe. On another, there were 84 photos. In one of those
photos, Jane Doe is in a “bathing suit” with a background of rocks




                                 4
and pebbles. In another, she is wearing “purple and yellowish
colored shorts.”
                 Munch’s Admissions to the Police
       During a police interview, Munch said he and Jane Doe
“were affectionate” and related facts concerning his conduct with
her. [[They “had seen each other naked at various times.” He
admitted “putting his mouth on her vagina over her clothes”
when she was in the first or second grade. He said he had
touched “her vagina with his hand, both over her underwear and
inside of her underwear.” He admitted touching her breasts
“both with his hands and with his mouth.” He said he took these
actions “at the request of Jane Doe,” “regularly,” like “a weekly
thing.”]]
                      CSAAS Expert Testimony
       Anthony Urquiza, a psychologist, testified on the
“characteristics of children who have been impacted by sexual
abuse.” He said he had no information about this case other than
the name of the defendant. He was not testifying to “indicate
whether or not sexual assaults took place or occurred here.”
       Urquiza testified that most children are sexually abused by
someone with whom they have some preexisting relationship.
Some children “often have a tremendous sense of ambivalence
because they may like the person who sexually abuses them, but
not like being abused.” Abused children may often return to the
abuser because they have learned to “compartmentalize and
tolerate the experience of abuse” and may still “want to be
around” the abuser.
       Most child abuse victims have a significant delay in
reporting abuse. It may be months or years before they reveal it.
Abused children often “detach” themselves from those



                                5
experiences, do not appear to be distressed, and usually do not
want to talk about the experience. Abused children do not
always “report the abuse the same way each time they talk about
the abuse.”
                             Defense Case
      Munch testified that he was 70 years old and recovering
from prostate cancer. From December 1, 2016, to the time of his
arrest, he had “difficulties with ejaculation and erection” and
wore a “leg bag” during that period to “void” his bladder. He
began providing care for Jane Doe eight or nine years ago.
      Munch testified that various acts over the years that
occurred between Jane Doe and him were at her request.
      [[Munch testified that when Jane Doe was in the second
grade, she pushed his head between her legs and said, “That’s
your punishment.” On a later occasion, she kissed him on the
lips. When she was nine years old, she took his hand and put it
“between her legs with her clothes on.” She pointed at his mouth
and then pointed down “between her legs.” He did not discourage
this activity because he thought “it was something she wanted
[him] to do.” Munch testified, “I probably rubbed her or moved
my hand around.” He did not go “under her clothing.” He said,
“She liked it.”
      Munch said on another occasion that, “when she was
changing,” Jane Doe looked down at herself and “pointed to [his]
mouth.” He said, “I put my mouth down there.” On two
occasions, he “acquiesced in her demand and actually touched
her” when she was wearing clothing because he “enjoyed being
close with her and felt it was something she wanted.”
      Munch testified when Jane Doe was 10 or 11 years old, she
developed a game called “milk and cookies.” “Milk” meant her



                               6
“breasts” and “cookies” meant her “vagina.” She told him, “Make
sure you get all the milk out before you have your cookies.” This
game involved him “touching her breasts or kissing her breasts.”
He was asked, “[D]id [the milk and cookies game] involve
touching her private area?” Munch: “Usually, it meant mouth.”
       When asked about Jane Doe’s testimony about his “sex
play” with her at the riverbed, he responded, “It did happen.”
She was 10 years old at that time. He was asked, “Did anything
of a sexual nature occur between you and Jane Doe on April the
10th, 2017?” Munch responded, “It might have. I don’t have any
specific recollection of it.” He was asked, “Did anything of a
sexual nature occur between you and Jane Doe on April the 12th,
2017?” Munch responded, “Yes.” He said, “She liked to get on
top, what I would call bump and grind. . . . I had my pants down
and a shirt on, or shirt off and pants on . . . . We might have had
milk and cookies too, but I don’t remember exactly.” On some
occasions, Jane Doe was naked when he put his “mouth to her
private area.”
       Munch testified that he did not “ejaculate while engaged in
any sex play with Jane Doe.” When engaged in sex play with her,
his penis did not “penetrate her vagina, even slightly,” and he did
not “attempt to have sexual intercourse with [her].” He never
“separated the labia with [his tongue].” He was asked, “[Y]ou
never penetrated her vagina area with your tongue?” He
responded, “Hum-um.” He did not threaten Jane Doe with
physical harm.]]
                             DISCUSSION
                    Admission of CSAAS Evidence
       Munch contends the trial court erred by admitting expert
testimony on CSAAS because it is irrelevant and “the public no



                                7
longer holds the presumed misconceptions this testimony
purports to address.” He claims he is entitled to a reversal of the
judgment. We disagree.
      Our Supreme Court has rejected Munch’s contentions. It
ruled that CSAAS evidence “is admissible to rehabilitate such
witness’s credibility when the defendant suggests that the child’s
conduct after the incident – e.g., a delay in reporting – is
inconsistent with his or her testimony claiming molestation.”
(People v. McAlpin, supra, 53 Cal.3d at p. 1300.) “ ‘Such expert
testimony is needed to disabuse jurors of commonly held
misconceptions about child sexual abuse, and to explain the
emotional antecedents of abused children’s seemingly self-
impeaching behavior.’ ” (Id. at p. 1301.) Such evidence “is not
admissible to prove that the complaining witness has in fact been
sexually abused.” (Id. at p. 1300.) “The expert is not allowed to
give an opinion on whether a witness is telling the truth . . . .”
(People v. Long (2005) 126 Cal. App. 4th 865, 871.) CSAAS
evidence has been admitted by the courts of this state since the
1991 McAlpin decision.
      Munch cites decisions from a small number of out-of-state
courts that he claims reached a different result than McAlpin.
He invites us to no longer follow McAlpin. We decline. That
Supreme Court decision is binding on all lower courts in this
state. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d
450, 455.) That other jurisdictions may disagree with it does not
change its impact on California cases. (Ibid.)
      Moreover, California is not alone in admitting this expert
testimony. In McAlpin, the court said, “ ‘The great majority of
courts approve such expert rebuttal testimony.’ ” (People v.
McAlpin, supra, 53 Cal.3d at p. 1301.)



                                 8
         New Trend to No Longer Admit CSAAS Evidence?
       Munch claims several jurisdictions have decided to no
longer admit CSAAS evidence because they have discovered its
deficiencies. But many of the cases he cites from these
jurisdictions do not support his position.
       For example, Munch cites Commonwealth v. Dunkle (Penn.
1992) 602 A.2d 830 where the Pennsylvania Supreme Court ruled
CSAAS evidence was inadmissible. But after the Dunkle
decision, the Pennsylvania Legislature passed a law “providing
for the admissibility of this type of expert testimony.”
(Commonwealth v. Olivo (Penn. 2015) 127 A.3d 769, 780.)
       Munch claims Washington has “held CSAAS evidence
inadmissible.” He cites State v. Maule (Wash.Ct.App. 1983) 667
P.2d 96. But in State v. Jones (Wash.Ct.App. 1993) 863 P.2d 85,
96, the court said, “More recent case law has brought into
question the prohibition set forth in Maule.” They now approve
“the use of expert testimony describing the behaviors of sexually
abused children in general.” (Ibid.)
       Munch cites a 1989 Ohio Court of Appeals case, State v.
Davis (Ohio Ct.App. 1989) 581 N.E.2d 604. But in 1998 the Ohio
Supreme Court held, “An expert witness’s testimony that the
behavior of an alleged child victim of sexual abuse is consistent
with behavior observed in sexually abused children is
admissible . . . .” (State v. Stowers (Ohio 1998) 690 N.E.2d 881,
883.) “ ‘Most jurors would not be aware, in their everyday
experiences, of how sexually abused children might respond to
abuse.’ ” (Ibid.)
       Munch cites a Tennessee case, State v. Schimpf
(Tenn.Crim.App. 1989) 782 S.W.2d 186, where the court held
child sexual abuse expert testimony was inadmissible. But there



                                9
the expert examined the victim and testified that the child “had,
in fact, been sexually abused.” (Id. at p. 193.) The court’s ruling
that this invaded the jury’s province is consistent with McAlpin.
Moreover, in State v. Livingston (Tenn. 1995) 907 S.W.2d 392,
395, the Tennessee Supreme Court recognized that “ ‘child
victims, in particular, commonly are reluctant to report such
incidents and delay in doing so, or fail to provide a full report.”
That is consistent with much of Urquiza’s testimony here.
       Munch cites the language from a 1997 dissenting opinion of
a Ninth Circuit justice. But he does not mention that in 2003 the
Ninth Circuit stated, “[W]e have held that CSAAS testimony is
admissible in federal child-sexual-abuse trials, when the
testimony concerns general characteristics of victims and is not
used to opine that a specific child is telling the truth.” (Brodit v.
Cambra (9th Cir. 2003) 350 F.3d 985, 991.) This does not violate
a defendant’s right to due process. (Ibid.) Ninth Circuit
decisions are consistent with McAlpin.
                  New Jersey and Kentucky Cases
       Munch notes that in 2018 the New Jersey Supreme Court
decided to no longer permit CSAAS expert testimony on all of Dr.
Roland Summit’s five common behaviors of sexually abused
children: 1) secrecy, 2) helplessness, 3) accommodation, 4)
delayed disclosure of abuse, and 5) recantation. (State v. J.L.G.
(N.J. 2018) 190 A.3d 442, 451-452.) The court concluded that
“only one type of behavior – delayed disclosure” had scientific
acceptance. (Id. at p. 463.)
       But J.L.G. involves an aberrant view of CSAAS derived
from a contested hearing where four experts testified. Fishman
and McKenna note the court used a “restrictive Frye ‘general
acceptance’ test” that may not be persuasive in jurisdictions not



                                 10
using that test, and “reasonable people can and no doubt will
disagree as to the validity of the court’s conclusions.” (Fishman
& McKenna, The Sharp Division as to the Admissibility of Expert
Testimony; State v. J.L.G.; 7 Jones on Evidence (July 2019
update) § 57:5, p. 5.) The court was “overly dismissive of the
‘accommodation’ aspect of CSAAS.” (Ibid.) It found
accommodation “describes the straightforward reality that all
child victims cope with sexual abuse in one way or another.”
(State v. J.L.G., supra, 190 A.3d at p. 464, italics added.) But it
would not allow this “reality” to be presented to juries.
       The J.L.G. court also ruled that recantation is not a
sufficiently common behavior of sexually abused children to be
mentioned during CSAAS testimony. The court and some experts
relied, in part, on a 2005 article that concluded only a tiny
percentage of sexually abused children recant. (London-Bruck et
al., Disclosure of Child Sexual Abuse, What Does the Research
Tell Us About the Ways that Children Tell? (Mar. 2005) 11
Psychol. Pub. Pol’y & Law 194 (PPP&L article).)
       But this view has been challenged. The PPP&L article’s
“conclusion regarding recantation rates has itself been challenged
by other professionals who have likewise reviewed the empirical
data.” (Parga, Legal and Scientific Issues Surrounding Victim
Recantation in Child Sexual Abuse Cases (Spring 2008) 24
Ga.St.U.L.Rev. 779, 787.) The PPP&L article discredited studies
showing higher recantation rates on the theory that children in
those studies may have lied about being abused. But 1) a 2007
study of substantiated claims showed a recantation rate in the
range of the studies the PPP&L article had rejected; 2) “strong
empirical evidence exists to support the reality that sexually
abused children do recant”; and 3) a “Gordon & Jaudes’ study



                                11
illustrates a fifty percent recantation rate.” (Shiu, Unwarranted
Skepticism: The Federal Courts’ Treatment of Child Sexual Abuse
Accommodation Syndrome (Spring 2009) 18 So.Cal. Interdisc.L.J.
651, 672, 674, 675-676; Bochte, The Double-Edged Sword of
Justice: The Need for Prosecutors To Take Care of Child Victims
(Fall 2015) 35 Child. Legal Rts. J. 200, 213 [citing expert
testimony showing “[b]etween thirty and forty percent of children
recant”].) In addition to challenges to its statistical analysis, the
PPP&L article’s conclusion is also not consistent with the general
view held by child abuse experts. (McCord, Expert Psychological
Testimony About Child Complainants in Sexual Abuse
Prosecutions (Spring 1986) 77 Journal Crim. L. & Criminology 1,
61.)
       Recantation is a well-established common behavior of child
sexual abuse victims. (Peters, Helpfulness of Expert Testimony -
Expert Testimony on the Ultimate Issue, The Admissibility of
Expert Testimony in Georgia (Sept. 2019 Update) § 2:5, p. 1
[CSAAS “describes certain characteristics common to child
victims of sexual abuse, including the fact that disclosure of the
abuse may be delayed, equivocal, or retracted”]; Myers et al.,
Expert Testimony in Child Sexual Abuse Litigation (1989) 68
Neb.L.Rev. 1, 87, 89-90; Cacciola, The Admissibility of Expert
Testimony in Infrafamily Child Sexual Abuse Cases (1986) 34
UCLA L.Rev. 175, 188 [“After the child has disclosed the
incident, it is not unusual for the child to deny later that the
abuse occurred”]; In re Tristan R. (N.Y. 2009) 63 A.D.3d 1075,
1077 [child’s recantation is “ ‘common among abused children’ ”];
State v. Cain (Minn.Ct.App. 1988) 427 N.W.2d 5, 8 [recantation
“is a frequent characteristic of child abuse victims”]; United
States v. Miner (8th Cir. 1997) 131 F.3d 1271, 1274 [“expert



                                 12
testimony revealed that recantations are very common in child
sexual abuse”].) The “child’s recanting of her statement to family
members is not atypical in sex abuse cases.” (Myatt v. Hannigan
(10th Cir. 1990) 910 F.2d 680, 685, fn. 2.) It is “particularly
common when family members are involved.” (U.S. v. Provost
(8th Cir. 1992) 969 F.2d 617, 621.) Moreover, unlike J.L.G., 28
states permit testimony on Summit’s CSAAS child victim
behaviors. (King v. Commonwealth (Ky. 2015) 472 S.W.3d 523,
535 [statistics in Abramson’s dissent].)
       Munch claims Kentucky courts uniformly exclude CSAAS
evidence. But there is a sharp disagreement between Kentucky
Supreme Court justices over its admissibility. In Sanderson v.
Commonwealth (Ky. 2009) 291 S.W.3d 610, the majority held it
was inadmissible. But two justices disagreed. One urged the
majority that “[t]he time is ripe to reconsider our position on
CSAAS.” (Id. at p. 616, conc. opn. of Abramson, J.) The other
justice said the majority was out of line with the modern judicial
consensus about the admissibility of CSAAS evidence. (Id. at
p. 617, dis. opn. of Scott, J.) As one Kentucky jurist noted,
Kentucky falls within the tiny minority of jurisdictions that do
not recognize CSAAS. He said, “Altogether, forty-one states
recognize the admissibility of CSAAS expert testimony for some
purpose.” (King v. Commonwealth, supra, 472 S.W.3d at p. 535
[statistics in Abramson’s dissent], italics added.)
       Consequently, the vast majority of jurisdictions and many
of the jurisdictions Munch highlights have rendered decisions
that are consistent with McAlpin.




                                13
                       Lack of Scientific Reliability
       Munch claims CSAAS evidence is inadmissible because its
reliability was not initially evaluated under Kelly/Frye scientific
reliability standards.
       The People claim the CSAAS evidence is not subject to a
Kelly/Frye analysis. We agree.
       “Under the Kelly/Frye test, when expert testimony based
on a new scientific technique is offered, the proponent of the
testimony must first establish the reliability of the method and
the qualifications of the witness. ‘Reliability of the evidence is
established by showing “the procedure has been generally
accepted . . . in the scientific community in which it
developed . . . .” ’ ” (People v. Harlan (1990) 222 Cal. App. 3d 439,
448.)
       But here we are not dealing with new experimental
scientific evidence “ ‘not previously accepted in court.’ ” (People v.
Harlan, supra, 222 Cal.App.3d at p. 449; People v. Phillips (1981)
122 Cal. App. 3d 69, 87 [“We are not confronted here with the
admissibility of evidence developed by some new scientific
technique such as voiceprint identification”].)
       The CSAAS evidence Munch challenges has been ruled to
be properly admitted by the courts of this state for decades.
(People v. McAlpin, supra, 53 Cal.3d at pp. 1300-1301; People v.
Julian (2019) 34 Cal. App. 5th 878, 885.) Munch’s claim regarding
a requirement of scientific reliability testing for its admissibility
is not meritorious because courts have long recognized the well-
established relevance, necessity, reliability, and importance of
this evidence. (Ibid.; People v. Brown (2004) 33 Cal. 4th 892, 906;
People v. Humphrey (1996) 13 Cal. 4th 1073, 1088; People v. Wells
(2004) 118 Cal. App. 4th 179, 188; People v. Housley (1992) 6



                                 14
Cal. App. 4th 947, 955; People v. Harlan, supra, 222 Cal.App.3d at
p. 449; People v. Gray (1986) 187 Cal. App. 3d 213, 218-219; see
also Brodit v. Cambra, supra, 350 F.3d at p. 991; United States v.
Bighead (9th Cir. 1997) 128 F.3d 1329, 1330.)
        The expert testimony here is “based on [the expert’s]
clinical experience with child sexual abuse victims and on [his or]
her familiarity with professional literature in the area.” (People
v. Harlan, supra, 222 Cal.App.3d at p. 449.) “The Kelly/Frye rule
does not apply to this type of evidence.” (Ibid.; People v. Gray,
supra, 187 Cal.App.3d at pp. 218-219 [Kelly/Frye does not
apply].) Such expert testimony meets “traditional standards for
competent expert opinion, without need for additional screening
procedures [under Kelly/Frye].” (People v. Stoll (1989) 49 Cal. 3d
1136, 1161; see also People v. McAlpin, supra, 53 Cal.3d at pp.
1300-1301; United States v. Bighead, supra, 128 F.3d at p. 1330
[CSAAS evidence is admissible and Frye does not apply]; State v.
Jones, supra, 863 P.2d 85, 99 [Frye does not bar CSAAS evidence
“used to rebut an inference that certain behaviors of the victim
. . . are inconsistent with abuse”].)
        Moreover, Munch has ample means to challenge the
validity of this expert testimony by cross-examination and
making a voir dire examination of the expert’s qualifications.
The subject matter of this testimony may be challenged by
examining the source materials and studies on which the expert
relies. Here Munch’s trial counsel cross-examined Urquiza
regarding his compensation, his history of testifying for the
prosecution, his contacts with the district attorney’s office, and
his knowledge of Summit’s articles and conclusions regarding
sexually abused children.




                                15
       Here the CSAAS evidence was not being used as scientific
proof that a child had, in fact, been abused. On cross-
examination, Urquiza agreed with the defense position that
“there is no research-based clinical method to make a
determination as to whether a child was abused or not.” That is
a determination properly left to the triers of fact.
                The CALCRIM No. 1193 Instruction
       Munch claims the trial court erred by giving the jury a
CALCRIM No. 1193 jury instruction. We disagree.
       The trial court instructed the jury: “You have heard
testimony from Dr. Anthony Urquiza regarding child sexual
abuse victims. Dr. Anthony Urquiza’s testimony about child
sexual abuse victims is not evidence that the defendant
committed any of the crimes charged against him. You may
consider this evidence only in deciding whether or not Jane Doe’s
conduct was not inconsistent with the conduct of someone who
has been molested, and in evaluating the believability of their
testimony.” (Italics added.)
       Munch contends this instruction reduces the prosecution’s
burden of proof because it “effectively instructs the jury that they
may take [Urquiza’s] testimony as evidence of the defendant’s
guilt.” He claims instructing jurors that they may use it “in
evaluating the believability” of the child’s testimony means they
will improperly use it to find the defendant is guilty.
       But we rejected these contentions in People v. Gonzales
(2017) 16 Cal. App. 5th 494, 504. There we said, “The purpose of
CSAAS is to understand a child’s reactions when they have been
abused. [¶] A reasonable juror would understand CALCRIM No.
1193 to mean that the jury can use [the expert’s] testimony to
conclude that [the child’s] behavior does not mean she lied when



                                 16
she said she was abused. The jury also would understand it
cannot use [the expert’s] testimony to conclude [the child] was, in
fact, molested. The CSAAS evidence simply neutralizes the
victim’s apparently self-impeaching behavior. Thus, under
CALCRIM No. 1193, a juror who believes [the expert’s] testimony
will find both that [the child’s] apparently self-impeaching
behavior does not affect her believability one way or the other,
and that the CSAAS evidence does not show she had been
molested. There is no conflict in the instruction.” (Ibid.)
        The trial court did not err in giving this instruction. It also
gave a separate instruction during trial that the jurors could not
consider CSAAS evidence as proof that Munch committed the
charged crimes. The combination of that instruction with
CALCRIM No. 1193 would not provide any reasonable juror
grounds to believe CSAAS evidence could be used in the way
Munch suggests. Moreover, any alleged error in giving the
CALCRIM No. 1193 instruction would not constitute reversible
error given the facts of this case. (People v. Breverman (1998) 19
Cal. 4th 142, 173-176; People v. Watson (1956) 46 Cal. 2d 818, 835-
837.)
                       Evidence Code Section 352
        Munch contends the expert testimony on CSAAS was “not
relevant to any material issue in dispute” and the trial court
erred by not excluding it because of its prejudicial impact. We
disagree.
        Evidence Code section 352 provides, in part, that “[t]he
court in its discretion may exclude evidence if its probative value
is substantially outweighed by the probability that its admission
will . . . create substantial danger of undue prejudice . . . .” “ ‘In
applying section 352, “prejudicial” is not synonymous with



                                  17
“damaging.” ’ ” (People v. Karis (1988) 46 Cal. 3d 612, 638.) It
involves evidence that tends to “evoke an emotional bias against
the defendant . . . which has very little effect on the issues.”
(Ibid.)
       Here on cross-examination Jane Doe testified about love
letters she wrote to Munch and her long delay in reporting his
conduct. The CSAAS evidence was relevant to advise jurors that
such normally self-impeaching behavior is not unusual for
sexually abused children. (People v. McAlpin, supra, 53 Cal.3d at
p. 1300.)
       Urquiza’s testimony was relatively short and benign as
compared to the highly relevant explicit details of the sexual
offenses Jane Doe testified about. (People v. Ewoldt (1994) 7
Cal. 4th 380, 405.) The potential prejudicial impact of Urquiza’s
testimony was also reduced because Urquiza testified that he
knew no facts about this case. (People v. Housley, supra, 6
Cal.App.4th at pp. 955-956.) No reasonable juror could believe
his testimony was an attempt to prove Munch committed the
charged offenses. (Ibid.) Urquiza testified that he was not
testifying to “indicate whether or not sexual assaults took place
or occurred here.” Before Urquiza testified, the trial court
properly gave the jury a cautionary instruction. The court said,
“This testimony is not evidence in any way that the defendant
committed any of the crimes charged against him.” We presume
the jury followed this instruction. (People v. Cain (1995) 10
Cal. 4th 1, 34.)
       Moreover, Munch has not shown any reasonable probability
of a different result had this evidence been excluded. (People v.
Watson, supra, 46 Cal.2d at pp. 835-837.) Munch’s admissions to
the police and his trial testimony were highly incriminating.



                               18
They provided strong evidence showing his sexual relationship
with the child, his motives, and his continuous participation in
sexual acts with her. Munch testified that he knew that by
disclosing the facts of his sexual relationship with Jane Doe to
the detectives that he was “admitting to a felony.” (Italics added.)
His admissions to the police and his trial testimony, in significant
part, corroborated Jane Doe’s testimony against him. The jury
could reasonably find any self-serving portions of his testimony
were not credible. Munch admitted that he was not “entirely
truthful” with police when he was initially questioned. He
testified he initially was trying to hide the fact that he “had
sexual contact” with the child. This showed his consciousness of
guilt. (People v. Cain, supra, 10 Cal.4th at p. 34.)
       We have reviewed Munch’s remaining contentions and we
conclude he has not shown grounds for reversal.
                            DISPOSITION
       The judgment is affirmed.
       CERTIFIED FOR PARTIAL PUBLICATION.




                                     GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                                19
                   John F. McGregor, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Sanger Swysen & Dunkle, Stephen K. Dunkle for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Blythe J. Leszkay,
Deputy Attorneys General, for Plaintiff and Respondent.




                              20